Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Tabata (U.S. Patent No. 5,726,670) discloses a display unit (Tabata, display apparatus of the type that is fitted to the user’s head or face, Abstract), comprising: 
at least one display device (Tabata, display unit, Column 4, Rows 44-45) configured to:
create a difference in resolution for each of a plurality of image regions in an original image (Tabata, as shown at (a) in FIG. 1, and that in the character string the character "B" is desired to be displayed at high resolution.  In this case, first, the original image is divided into an image of "A C" and an image of "B", as shown at (b) and (c) in FIG. 1.  Then, the two images are displayed in such a manner that the image of "B" (shown at (c) in FIG. 1) is larger in size than the image of "A C" (shown at (b) in FIG. 1)… In other words, the resolution of "B" is relatively high, whereas the resolution of "A C" is relatively low. Figure 1, Column 4, Rows 15-46); and
perform image display based on the difference in the resolution for each of the plurality of image regions in the original image (Tabata, as shown at (a) in FIG. , wherein the at least one display device includes a first display device configured to perform a higher-resolution image display and a second display device configured to perform a lower-resolution image display (Tabata, the images of the two liquid crystal displays 4s and 4f are formed on the retina 11 in ; and 
an optical device (Tabata, lens, Figure 1) configured to:
optically correct for distortion of a display image obtained based on the image display (Tabata, Next, each image is enlarged by using a lens.  In this case, the magnification of the lens for the image of "A C" is higher than that of the lens for the image of "B".  The magnification ratio is the reciprocal of the ratio of the size of the image shown at (b) in FIG. 1 to the size of the image shown at (c) in FIG. 1.  More specifically, the image of "A C", which has been displayed relatively small, is enlarged, whereas the image of "B", which has been displayed relatively large, is projected through a lens having a correspondingly lower magnification.  Then, these two images are superimposed on one another.  As a result, an image such as that shown at (d) in FIG. 1 is obtained.  It will be understood that although "A C" and "B" are displayed in the same size, "B" is represented by pixels which are finer than those for "A C".  In other words, the resolution of "B" is relatively high, whereas the resolution of "A C" is relatively low.  Figure 1, Column 4, Rows 26-42); and
optically correct a first display position of a first display image of the first display device relative to a second display position of a second display image of the second display device, wherein the first display image is optically corrected based on a line-of-sight position of a viewer.
Thiebaud (U.S. Pub. No. 2017/0132757) teaches a display device which tracks a user eye gaze position and modifies the image or video based on the user eye gaze position (Thiebaud, At step S16, eye gaze position of the eyes of viewer on which the display device 100 is mounted is determined by the eye tracking sensor 130.  The detected information is output from the sensor 130 to the processor 220 of the control module 200.  Based on the detected information, the processor 220 performs an analysis for specifying an eye gaze position of the eyes of viewer on the display module 105, in other words, for specifying which area on the display module 105 the viewer is watching. Figure 10, ¶ [0063]) (Thiebaud, At step S18, the processor 220 reads out the image or video stored in the memory module 230 and modifies the image or video so that an area having higher density information of the image or video can be formed at the specified eye gaze position on the display 105. Figure 10, ¶ [0065]). 
The argument submitted accurately describe how the combination of Tabata and Thiebaud does not expressly teach the cited limitations. Specifically, page 8 of remarks, filed 06 December 2021, recites that Thiebaud does not teach optically correction a first display position relative to a second display position based on the eye gaze position.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691